Title: [Diary entry: 1 November 1785]
From: Washington, George
To: 

Tuesday first. Thermometer at 50 in the Morning—56 at Noon and 56 at Night. A White frost and damp kind of a Morning, with but little Wind. Rather hazy all day, & towards evening lowering. Rid to my Plantations at Dogue run and Muddy hole—at the former preparing, & Sowing Ground with Timothy seed. Mrs. Fendall, Mrs. Lee & Miss Flora Lee, daughters of the former with Doctr. Skinner, came here to Dinner. And stayed all Night. A Mr. Sacket from Tygers Valley on the Monongahela, and another person came here before Dinner and shewed me some propositions they had to make to Congress for a large territory of Country West of the Ohio, which I discouraged them from

offering, as I was sure they never would be acceded to by that body.